PER CURIAM.
The petitioners are medical providers who sued automobile insurers to recover personal injury protection (PIP) benefits on behalf of PIP claimants. The respective trial courts granted the respondents’ motions to stay and compel arbitration pursuant to section 627.736(5), Florida Statutes, and denied the petitioners’ subse*349quent motions for reconsideration. The petitioners seek certiorari review of those orders.
We grant certiorari and quash the orders below on the authority of Nationwide Mut. Fire Ins. Co. v. Pinnacle Medical, Inc., 758 So.2d 55, 59 (Fla.2000)(holding the mandatory arbitration provision in section 627.736(5) unconstitutional as it denies medical providers access to courts).
Certiorari granted; orders quashed; remanded for further proceedings consistent with this opinion.